FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2020

                                     No. 04-19-00836-CV

Al SUAREZ, as Mayor of the City of Converse; Jeff Beehler, as Place 5 Member, City Counsel
of the City of Converse; Kathy Richel as place 1 Member, City Counsel of the City of Converse;
Shawn Russell, as Place 3 Member, City Counsel of the City of Converse; Marc Gilbert, as Place
 6 Member, City Counsel of the City of Converse; Le Ann Piatt, as City Manager of the City of
       Converse; Holly Nagy, as Secretary of the City of Converse and City of Converse,
                                           Appellants
                                               v.
                                     Katherine SILVAS,
                                            Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI22419
                       Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.




                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court